Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Applicant’s arguments/amendments submitted on 11 January 2021 have been fully considered and are found persuasive particularly in light of paragraphs [00035], [00048], [00051], and [00053] (paragraph numbering is as presented in originally filed specification) of the Present Application’s Specification. The claimed invention of the Present Application describes a method of authentication using the baseboard management controller in a manner not found to be antedated or render obvious by the prior art of record.
	Claims 1-20 are allowed.

Newly Listed Prior Art
	United States Patent Application Publication No.: US 2017/0134373 A1 (LI) presents an invention relevant to the field of Applicant’s invention demonstrating authentication of management firmware however the actual applied means of identification and authentication use and verify elements in a significantly different manner than considered in the Present Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A KAPLAN/Examiner, Art Unit 2434